UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 15-6636


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,


                  Defendant - Appellant.



                                 No. 15-6641


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                  Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Florence.    R. Bryan Harwell, District
Judge. (4:05-cr-01044-RBH-1)


Submitted:    October 15, 2015                 Decided:   October 19, 2015

                      Amended:    November 18, 2016
Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


No. 15-6636 affirmed, and No. 15-6641, dismissed by unpublished
per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur Bradley Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       These    consolidated          appeals    challenge       two    district        court

orders denying relief on several postjudgment motions concerning

Raymond     Edward    Chestnut’s        criminal      judgment.          We     affirm   the

district court’s order in No. 15-6636, and dismiss the appeal in

No. 15-6641.

       Turning first to No. 15-6636, Chestnut appeals the denial

of    his   motion.         We   have    reviewed       the     record    and     find    no

reversible error.          Accordingly, we affirm.

       In   No.     15-6641,     Chestnut       seeks     to    appeal    the     district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion

without prejudice as successive and unauthorized.                             The order is

not    appealable      unless     a     circuit    justice       or     judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate     of     appealability         will    not        issue     absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating        that    reasonable         jurists        would    find     that    the

district     court’s       assessment      of   the     constitutional          claims    is

debatable      or   wrong.       Slack     v.     McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

                                            3
ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right.            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Chestnut has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal in

No. 15-6641.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                    No. 15-6636 AFFIRMED
                                                   No. 15-6641 DISMISSED




                                    4